ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
Northrop Grumman Corporation               ) ASBCA No.                  61757
                                           )
Under Contract No. FA8528-11-C-0003 et al. )

APPEARANCES FOR THE APPELLANT:                        Stephen J. McBrady, Esq.
                                                      Charles Baek, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Srikanti Schaffner, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 2, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61757, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

      Dated: June 2, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals